Citation Nr: 1018408	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right 
subacute cerebellar embolic infarct and vestibular neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel

INTRODUCTION

The Veteran served on active duty from May 1998 to 
April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.  

In January 2010, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the Veteran testified that he has an 
annual check-up at the James A. Haley Veterans' Hospital in 
Tampa, Florida, to monitor any residuals of his right 
subacute cerebellar embolic infarct and vestibular neuritis.  
Transcript at 24.  But those treatment records are not in the 
claims folder.  VA medical treatment records are deemed to be 
within the control of VA and should be included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran points out that no imaging tests 
have been conducted on his brain since 2003.  He argues that 
since the testing done after his 2003 mini-strokes shows 
damage to the right cerebellum, he should have imaging 
testing done now to see if the tissue has regenerated, 
asserting that if his cerebellum is injured, that should 
constitute a current disability, even if rated at 0 percent 
disabling.    

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board here determines that 
additional medical opinions are necessary in order to decide 
the claim.  The medical evidence, although provided by 
competent medical professionals, appears to be somewhat 
contradictory.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  

There is evidence of post-stroke damage to the cerebellar 
area.  February 18, 2003, CT Report (no apparent acute 
abnormalities such as hemorrhage; focal low density 
abnormality left frontal deep white matter and asymmetry in 
the CP angle cistern, left larger than right; warrants 
further work-up with MRI, especially because of the patient's 
young age); February 19, 2003 Discharge Summary North Florida 
Regional Medical Center (CT of the head without contrast 
showed low density left frontal, deep white matter asymmetric 
lesion in the CP angle cistern, left larger than right; no 
hemorrhage or masses seen; during the discharge discussion 
the CT scan abnormality in the official report was noted; 
Veteran discharged); February 28, 2003, Report by Dr. Lim 
(Abnormal test results:  the head MRI shows several small 
strokes in right cerebellum; please have labs done); 
February 28, 2003, Brain MRI (patchy Posterior Inferior 
Cerebellar Artery (PICA) distribution infarction right 
inferior cerebellum of unknown cause; subacute in 
appearance); March 20, 2003, Neurology Consult (MRI of brain 
showed multiple embolic right cerebellar infarcts in the PICA 
distribution); February 9, 2005, Report of Dr. Brogna (right 
brain stem/cerebellar ischemic episode with residual infarct 
in the distribution of the posterior inferior cerebellar 
artery; he is left with only slight ischemic changes in the 
cerebellum, which really has not left him with any 
significant functional impairment; he has slightly higher 
risk than others who have not had a stroke of having a stroke 
in the future).    

There is also medical evidence that the cerebellar stroke and 
vestibular neuritis left no long-term effects.  March 10, 
2003, Evaluation by Jacksonville Clinic (reason for 
appointment is follow up civilian doctor visit evaluation and 
referrals; Veteran's symptoms resolved; no current problems; 
neurological exam within normal limits; tests ordered); 
February 2, 2005, Report by Dr. Tsao (26-year-old gentleman 
with embolic stroke should continue the aspirin for stroke 
prophylaxis; he is fit for duty); February 15, 2005, Waiver 
Recommendation (Veteran has had successful treatment and is 
fully fit to resume his duties as a qualified submariner; 
recommendation is for waiver of physical standards for 
submarine duty); February 18, 2005, SF-93 (no long-term 
effects of left cerebellar stroke, cause unknown); 
February 10, 2006, Report of Medical History (cerebellar 
stroke in February 2004, waived by BUMED, not considered 
disabling); May 2007 Compensation and Pension (C&P) 
Examination (diagnoses:  right subacute cerebellar embolic 
infarct, resolved; vestibular neuronitis, acute, resolved).   

But the current condition of the Veteran's cerebellar area is 
not clear because no reports of imaging tests since 2003 are 
in the Veteran's claims folder.  Moreover, since the Veteran 
is arguing that he has a current disability because there is 
current organic damage to his brain as a result of the 
inservice mini-strokes, the Board needs a medical opinion as 
to all current residuals of the Veteran's 2003 mini-strokes 
and whether the Veteran currently has any current disability 
related to those mini-strokes.  

As a result, the Veteran should be scheduled for an 
appropriate examination to determine the current 
physiological condition of the Veteran's brain, to identify 
all residuals of the 2003 mini-strokes, and to provide an 
opinion whether there is a current disability.  The Veteran 
asserts that a Computerized Tomography (CT) scan, Magnetic 
Resonance Imaging (MRI) test with gadolinium trace, and a 
Magnetic Resonance Angiogram (MRA) test are needed to 
properly evaluate whether there are residuals of his 2003 
mini-strokes.  The examiner should determine which tests are 
necessary and if any requested by the Veteran are not 
conducted, the examination report should contain an 
explanation why the test(s) were not conducted.  The Veteran 
also asks that a neurologist rather than a physician's 
assistant conduct the hearing, but the Board is not requiring 
that a neurologist conduct the examination.  Rather, if it is 
not feasible to have the Veteran examined by a neurologist, 
the RO should attempt to have the examination conducted by a 
physician with suitable qualifications to provide the 
requested opinion.  And since the Veteran contends that 
merely because the left side of his brain has undertaken 
functions previously performed by the right side of his brain 
does not mean that he does not have a disability of the right 
side of his brain, the examiner should provide an explanation 
as to whether the Veteran has a current disability of the 
brain.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
treatment records (including periodic 
physical examinations) from all VA medical 
facilities (including the James A. Haley 
Veterans' Hospital) where the Veteran has 
received medical treatment (including 
monitoring) for his right subacute 
cerebellar embolic infarct and vestibular 
neuritis.  Associate all records with the 
Veteran's claims folder. 

2.  Thereafter, make arrangements for the 
Veteran to have an appropriate examination 
by a physician with suitable 
qualifications to provide the requested 
opinions to determine the current 
condition of the Veteran's right 
cerebellar area, all current residuals of 
the 2003 right subacute cerebellar embolic 
infarct and vestibular neuritis, and 
whether the Veteran has a current 
disability related to his 2003 right 
subacute cerebellar embolic infarct and 
vestibular neuritis.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) If any of the tests specifically 
requested by the Veteran-namely, a CT 
scan, an MRI test with gadolinium trace, 
and an MRA test-are not conducted, 
include an explanation in the examination 
report as to why they were not conducted. 

(b) Describe the current condition of the 
Veteran's cerebellar area, including an 
explanation as to whether there is any 
injury to the Veteran's brain as a result 
of the 2003 mini-strokes.  

(c) Identify all current residuals of the 
2003 right subacute cerebellar embolic 
infarct and vestibular neuritis.  In this 
regard, the mere description that the 2003 
right subacute cerebellar embolic infarct 
and vestibular neuritis are resolved is 
not detailed enough to permit the Board to 
review the examiner's reasoning.  If there 
are no residuals, discuss what residuals 
are commonly associated with his inservice 
right subacute cerebellar embolic infarct 
and vestibular neuritis and what clinical 
findings show that such residuals do not 
exist in the Veteran.  

(d) Provide an opinion as to whether the 
current condition of the Veteran's 
cerebellar area constitutes a disability.  
In addressing this matter, please address 
the Veteran's contention that merely 
because the left side of his brain has 
undertaken functions previously performed 
by the right side does not mean that he 
does not have a disability of the right 
side of his brain.  

(e) If an opinion cannot be provided with 
respect to the above matters, please state 
that and provide an explanation why it is 
not possible to provide the opinion and 
what missing information would be 
necessary in order to be able to provide 
the opinion.  

3.  When the examination report is 
received, the RO/AMC should review the 
report to verify that all of the above 
matters had been addressed in the 
examination report.  If not, the examiner 
should be asked to provide an additional 
report supplying the missing information.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


